FILED UNDER RULE 497(b) FILE NO. 333-157039 Proxy Statement/Prospectus March 2, Important Voting Information Inside American Century World Mutual Funds, Inc. American Century Investments 4500 Main Street Kansas City, Missouri64111 March 2, 2009 Dear Shareholder, I would like to invite you to a special meeting of shareholders to be held on May 5, 2009 at 10:00 a.m. You are being asked to vote on proposed reorganizations involving your fund(s). A brief description of the proposed reorganizations is provided below while more detailed information is provided in the enclosed materials. The Boards of Directors of these funds, including all of the Independent Directors, unanimously approved and recommend that you vote FOR the proposals. We are proposing the reorganizations of the American Century Life Sciences Fund and the American Century Technology Fund into the American Century Growth Fund.If the proposed reorganizations are approved by shareholders, you will receive shares of the Growth Fund in exchange for your shares in the Life Sciences Fund and/or Technology Fund. The accompanying combined Proxy Statement and Prospectus includes a detailed description of the proposed reorganizations and compares, among other things, the investment objectives and policies, operating expenses and performance history of the Life Sciences Fund and Technology Fund with that of the Growth Fund. Your vote is extremely important, no matter how large or small your holdings. Please review the enclosed materials and vote online, by phone, or by signing and returning your proxy card in the enclosed postage-paid envelope. If we do not hear from you after a reasonable time, you may receive a call from us or our proxy solicitor, Broadridge, reminding you to vote. If you have any questions or need assistance in completing your proxy card, please contact Broadridge at 1-866-615-7264. Thank you for investing with American Century. Sincerely, /s/ Jonathan S. Thomas Jonathan S. Thomas President and Chief Executive Officer American Century
